UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 2, 2012 ARQULE, INC. (Exact Name of Issuer as Specified in Charter) Delaware 000-21429 04-3221586 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 19 Presidential Way Woburn, MA (Address of principal executive offices) (Zip code) (781) 994-0300 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section8 — Other Events Item 8.01 Other Events. On October 2, 2012, ArQule,Inc. (the “Registrant”) and Daiichi Sankyo, Co., Ltd. (Daiichi Sankyo”) announced discontinuation of the Phase 3 MARQUEE pivotal trial of tivantinib, in combination with erlotinib in previously treated patients with locally advanced or metastatic, non-squamous, non-small cell lung cancer. The Registrant and Daiichi Sankyo were conducting the trial as co-developers of tivantinib. The Registrant’s press release dated October 2, 2012, a copy of which is attached hereto as Exhibit99.1, is incorporated herein by reference. Section9 — Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo.99.1 Text of press release announcing interim clinical trial results dated October 2, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARQULE, INC. (Registrant) /s/Peter S. Lawrence Peter S. Lawrence President and Chief Operating Officer October 2, 2012 3
